NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10439

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00153-HSG-1

 v.
                                                MEMORANDUM*
JESSE DAVID HARTMAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Jesse David Hartman appeals from the district court’s judgment and

challenges the 63-month sentence imposed following his guilty-plea conviction for

being a felon in possession of firearms and ammunition, in violation of 18 U.S.C.

§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hartman contends that the district court erred in determining that his prior

conviction for assault with a deadly weapon in violation of California Penal Code

§ 245(a)(1) is a categorical crime of violence under U.S.S.G. §§ 2K2.1(a)(4)(A)

and 4B1.2(a)(1). Hartman’s argument is foreclosed by United States v. Vasquez-

Gonzalez, 901 F.3d 1060, 1065-68 (9th Cir. 2018), which was decided after the

briefing in this case was complete. In Vasquez-Gonzalez, this court held that

section 245(a)(1) is a categorical crime of violence under 18 U.S.C. § 16(a), which

is materially identical to § 4B1.2(a)(1). See id. at 1068; see also United States v.

Werle, 877 F.3d 879, 883-84 (9th Cir. 2017) (stating that the language of § 16(a)

“largely mirrors” the language of § 4B1.2(a)(1)). Accordingly, Vasquez-Gonzalez

controls here and the district court did not err in determining that Hartman’s prior

assault conviction is a categorical crime of violence.

      AFFIRMED.




                                          2                                    16-10439